Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board which denied benefits on the ground that claimant voluntarily left his employment without good cause. The board found that the claimant left his employment to return to Puerto Rico where he intended to look for another job. There is substantial evidence to sustain the finding of the board. Decision affirmed, without costs. Herlihy, J. P,, Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.